     Case 2:20-cv-02390-TLN-JDP Document 7 Filed 04/01/21 Page 1 of 2

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   Email: service@moorelawfirm.com
 5   Attorney for Plaintiff,
     Gerardo Hernandez
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   GERARDO HERNANDEZ,                            )     No. 2:20-cv-02390-TLN-JDP
                                                   )
12                  Plaintiff,                     )     STIPULATION FOR CONTINUANCE OF
                                                   )     HEARING AND BRIEFING SCHEDULE
13          vs.                                    )
                                                   )     ON DEFENDANT’S MOTION TO
14   ARS HOSPITALITY, INC. dba HAMPTON             )     DISMISS; ORDER
     INN SUITES CAL EXPO,                          )
15                                                 )     Current Hearing Date: April 15, 2021
                    Defendants.                    )     Time: 2:00 p.m.
16                                                 )
                                                   )     Courtroom: 2, 15th Floor
17                                                 )     Hon. Troy L. Nunley
                                                   )
18
19          Plaintiff Gerardo Hernandez (“Plaintiff”), and Defendant, ARS Hospitality, Inc. dba
20   Hampton Inn Suites Cal Expo (“Defendant,” and together with Plaintiff, “the Parties”), hereby
21   stipulate as follows:
22          WHEREAS, Defendant has filed a Motion to Dismiss Complaint which is presently set
23   for hearing on April 15, 2021 with opposition due April 1, 2021 and reply due April 8, 2021
24   (Dkt. 5);
25          WHEREAS, Plaintiff’s counsel recently learned that Plaintiff is experiencing a serious
26   medical emergency, preventing him from communicating with counsel to prepare his
27   opposition to the motion;
28   //


                       STIPULATION FOR CONTINUANCE OF STATUS CONFERENCE;
                                             ORDER

                                                Page 1
     Case 2:20-cv-02390-TLN-JDP Document 7 Filed 04/01/21 Page 2 of 2

 1         NOW, THEREFORE, pursuant to Local Rule 230(f), the Parties, by and through their
 2   respective counsel, respectfully request a continuance of the hearing on the Motion to Dismiss
 3   to April 22, 2021 or thereafter at the Court’s convenience, with the briefing schedule also
 4   extended accordingly pursuant to Local Rules 230(c) and (d).
 5
     Dated: April 1, 2021                       MOORE LAW FIRM, P.C.
 6
 7
                                                /s/ Tanya E. Moore
 8                                              Tanya E. Moore
                                                Attorney for Plaintiff,
 9                                              Gerardo Hernandez
10
     Dated: April 1, 2021                       STILLMAN & ASSOCIATES
11
12
                                                /s/ Philip H. Stillman
13                                              Philip H. Stillman
                                                Attorney for Defendant,
14                                              ARS Hospitality, Inc. dba Hampton Inn Suites Cal
                                                Expo
15
16                                             ORDER

17         The parties having so stipulated and good cause appearing,

18         IT IS HEREBY ORDERED that the hearing on Defendant’s Motion to Dismiss

19   Complaint currently set for April 15, 2021 is continued to April 29, 2021 at 2:00 p.m. in

20   Courtroom 2, before the undersigned. The briefing schedule is also extended pursuant to Local

21   Rules 230(c) and (d).

22         IT IS SO ORDERED.

23
24   Dated: April 1, 2021
                                                           Troy L. Nunley
25                                                         United States District Judge
26
27
28


                      STIPULATION FOR CONTINUANCE OF STATUS CONFERENCE;
                                            ORDER

                                                Page 2
